—Order, Supreme Court, New York County (Elliott Wilk, J.), entered January 16, 1997, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff did not attend meetings held by defendant cooperative at which her rights were explained and advice was given that a public auction of foreclosed apartments might be cancelled. Plaintiff voluntarily elected not to purchase her apartment shares during the period in which she and other tenants were given the exclusive right to purchase at substantially reduced prices, and she has failed to show that she suffered damages when her apartment was thereafter sold to another shareholder (see, Oshman v Yasser, 183 AD2d 648). *460Accordingly, the IAS Court properly determined that plaintiff had not stated a cause of action.
Motion for leave to appeal to the Court of Appeals denied; motion for reargument granted and thereupon this Court’s unpublished decision and order entered on March 10, 1998 (Appeal No. 507) is recalled and vacated and a new decision and order is substituted therefor, decided simultaneously herewith. Concur — Sullivan, J. P., Milonas, Rubin and Tom, JJ.